DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,309,935 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Application claim omits the claimed elements “determining a starting frequency channel for … to be used in … by a group of devices based at least in part on a random start offset value and frequency channel spacing information … by the group of devices”. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.

Claim 2 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 3 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 4 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 5 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 6 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 7 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 8 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 9 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 10 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 11 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 12 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 13 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 1 and further in view of claim 20 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Application claim omits the claimed elements “to determine a starting frequency channel for a frequency hopping arrangement to be used in a communication session by a group of devices based at least in part on a random start offset value and frequency channel spacing information”. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.

Claim 16 is rejected on the same ground, as discussed in claim 15 rejection, of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,309,935 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Application claim omits the claimed elements “generate a random start offset value for a frequency hopping arrangement to be used in a communication session by the group of processing devices … wherein the random frequency channel selection offset value is not a divisor of a number of useable frequency channels … calculate a frequency channel step value based at least in part on a predetermined required minimum number of frequency channels”. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.

Claim 18 is rejected on the same ground, as discussed in claim 17 rejection, of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 19 is rejected on the same ground, as discussed in claim 17 rejection, of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 20 is rejected on the same ground, as discussed in claim 17 rejection, of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,309,935 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,972,146 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Application claim omits the claimed elements “determining a starting frequency channel for a frequency hopping arrangement to be used in a communication session by a designated group of devices based at least in part on a random start offset value and frequency channel spacing information … the number of devices in the designated group … by the designated group of devices … until a total number of frequency channel values equal to the frequency channel step value are selected … wherein the method is performed by at least one processing device comprising a processor coupled to a memory”. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.

Claim 2 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,972,146 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 3 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,972,146 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 4 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,972,146 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 6 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,972,146 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 7 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,972,146 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 9 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,972,146 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 10 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,972,146 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.
Claim 11 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,972,146 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 14 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,972,146 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,972,146 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Application claim omits the claimed elements “to determine a starting frequency channel for a frequency hopping arrangement to be used in a communication session by a designated group of devices based at least in part on a random start offset value and frequency channel spacing information … and the number of devices in the designated group … by the designated group of devices … until a total number of frequency channel values equal to the frequency channel step value are selected”. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.

Claim 16 is rejected on the same ground, as discussed in claim 15 rejection, of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,972,146 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,972,146 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Application claim omits the claimed elements “generate a random start offset value for a frequency hopping arrangement to be used in a communication session by the designated group of processing devices … is not a divisor of a number of useable frequency channels … calculate a frequency channel step value based at least in part on a predetermined required minimum number of frequency channels and the number of devices in the designated group … until a total number of frequency channel values equal to the frequency channel step value are selected”. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.

Claim 18 is rejected on the same ground, as discussed in claim 17 rejection, of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,972,146 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 19 is rejected on the same ground, as discussed in claim 17 rejection, of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,972,146 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,742,259 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Application claim omits the claimed elements “generate a random start offset value for a frequency hopping arrangement to be used in a communication session by the designated group of processing devices … is not a divisor of a number of useable frequency channels … calculate a frequency channel step value based at least in part on a predetermined required minimum number of frequency channels and the number of devices in the designated group … until a total number of frequency channel values equal to the frequency channel step value are selected”. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.

Claim 18 is rejected on the same ground, as discussed in claim 17 rejection, of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,972,146 B1 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,742,259 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Conclusion

41.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the list of References cited in the US PTO-892.

42.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631